UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6436



RALPH E. PERRY,

                                            Plaintiff - Appellant,

          versus


J. L. GOWAN, M.D., R. Medical Director;
GREENSVILLE CORRECTIONAL CENTER; CARLO
MURPHY, G.R.C.C. M.D. Director,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-04-874-3)


Submitted:   June 23, 2005                 Decided:   June 30, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ralph E. Perry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ralph    E.   Perry   appeals     the   district    court’s    order

dismissing his 42 U.S.C. § 1983 (2000) action for failure to pay

the partial filing fee.         See Perry v. Gowan, No. CA-04-874-3 (E.D.

Va. Jan. 31, 2005).         We dismiss the appeal for lack of jurisdiction

because Appellant’s notice of appeal was not timely filed.

              Parties are accorded thirty days after entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                  This appeal period is

“mandatory and jurisdictional.” Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

              The district court’s order was entered on the docket on

January 31, 2005.       Appellant’s notice of appeal was filed on March

21, 2005.      Because Appellant failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.         We dispense with oral argument because the

facts   and    legal    contentions    are     adequately   presented       in   the

materials     before    the    court   and     argument   would    not    aid    the

decisional process.



                                                                         DISMISSED


                                       - 2 -